DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vertical direction” recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  There is no coordinate in the drawings to show which direction is called vertical direction. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sonoda et al, US Pub. No. 20090128437A1 (hereinafter Sonoda).
Regarding claim 1, Sonoda discloses an antenna device, comprising:
a first conductor pattern comprising a plurality of first antenna components, the first conductor pattern formed on a first substrate (Fig. 1: first conductor pattern 3 comprising plurality of first antenna components 3a-3c formed on the first substrate 1b);
a second conductor pattern comprising a plurality of second antenna components, the second conductor pattern formed on a second substrate (Fig. 1: second conductor pattern 4 comprising plurality of second antenna components 4a-4c formed on the second substrate 1c); and
a plurality of conductor lines connecting each of the first antenna components of the first conductor pattern and each of the second antenna components of the second conductor pattern (Fig. 1, para[0035]: plurality of conductors 5 connecting each of the first components of the first conductor pattern 3 and each of the second antenna components of the second conductor pattern 4),
wherein the first conductor pattern and the second conductor pattern are spaced apart from each other (Fig. 1: the first conductor pattern 3 and the second conductor pattern 4 are spaced apart).
Regarding claim 2, Sonoda further discloses the first conductor pattern is formed such that the plurality of first antenna components are formed on the first substrate in a diagonal direction and arranged in parallel at intervals (Fig. 1: first conductor pattern 3 comprising plurality of first antenna components 3a-3d are formed on the first substrate 1b in a diagonal direction and arranged in parallel intervals).
Regarding claim 3, Sonoda further discloses the second conductor pattern is formed such that the plurality of second antenna components are formed on the second substrate in a direction different from the direction in which the plurality of first antenna components are formed, and arranged in parallel at intervals (Fig. 1: second conductor pattern 4 comprising plurality of second antenna components 4a-4c formed on the second substrate 1c in a direction different from the direction in which the plurality of first antenna components are formed, and arranged in parallel at intervals).
Regarding claim 4, Sonoda further discloses the second conductor pattern is formed such that the plurality of second antenna components are arranged in parallel in a vertical direction (Fig. 1: second conductor pattern 4 comprising plurality of second antenna components 4a-4c formed on the second substrate 1c are arranged in parallel in a vertical direction).
Regarding claim 5, Sonoda further discloses each of the plurality of conductor lines connects a first end point of each of the plurality of first antenna components and a first end point of each of the plurality of second antenna components, or connects a second end point of each of the plurality of first antenna components and a second end point of another second antenna component adjacent to the second antenna component with the first end point connected (Fig. 1 below: each of the plurality of conductors 5 connects a first end point of each of the plurality of 3a-3c and a first end point of 4a-4c).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First end point of second antenna components)][AltContent: textbox (First end point of first antenna components)]
    PNG
    media_image1.png
    637
    803
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda as applied to claim 1 above, and further in view of Koichi et al, JP Pub. No. 2005005985A (hereinafter Koichi).
Regarding claim 6, Sonoda does not disclose a communication frequency of the antenna device is controlled by adjusting the number of second antenna components directly connected to each other among the second antenna components.
Koichi discloses a communication frequency of the antenna device is controlled by adjusting the number of antenna components directly connected to each other among the antenna components (fig. 1, para [0029]: the resonance frequency can be adjusted with the conductor members 6 connected antenna components among the antenna pattern 3).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the antenna components connected to each other as taught in Koichi to the antenna device as taught in Sonoda for the purpose of adjusting the operating frequency of the antenna device without changing the design of the antenna pattern (Koichi, para [0029]).
Regarding claim 7, Sonoda does not disclose the communication frequency of the antenna device increases as the number of second antenna components directly connected to each other increases.
Koichi discloses the communication frequency of the antenna device increases as the number of antenna components directly connected to each other increases (Para [0027]: the resonance frequency of the antenna increases when the conductor members 6 increases).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the communication frequency increasing as the number of the antenna components connected to each other increasing as taught in Koichi to the antenna device as taught in Sonoda for the purpose of adjusting the operating frequency of the antenna device without changing the design of the antenna pattern (Koichi, para [0029]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda as applied to claim 1 above, and further in view of Bungo et al, US Patent No. 7,859,471 B2 (hereinafter Bungo).
Regarding claim 8, Sonoda does not disclose the antenna device further comprising: a third substrate including an attachment region and a ground region, wherein both end points of each of the plurality of second antenna components of the second substrate are attached to the attachment region.
Bungo discloses disclose the antenna device further comprising: a third substrate including an attachment region and a ground region, wherein both end points of each of the plurality of second antenna components of the second substrate are attached to the attachment region (Fig. 1, col. 9, line 26-28: antenna device 1 further comprising substrate 2 including an attachment region and an earth section 3 wherein both end points of each of the plurality of second antenna components on the bottom substrate are attached to the attachment region).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the third substrate with the attachment region and the ground region as taught in Bungo to the antenna device as taught in Sonoda for the purpose of providing a compact built-in antenna inside the device (Bungo, col. 2, line 57-65).
[AltContent: arrow][AltContent: rect][AltContent: textbox (Attachment region)]
    PNG
    media_image2.png
    637
    716
    media_image2.png
    Greyscale

Regarding claim 9, Sonoda does not disclose the third substrate further comprises: a feed point connected to one of the end points of each of the plurality of second antenna components attached to the third substrate to supply power thereto; and a matching component pad connected to the feed point to adjust impedance.
Bungo discloses the third substrate further comprises: a feed point connected to one of the end points of each of the plurality of second antenna components attached to the third substrate to supply power thereto (Fig. 2, col. 10, line 12-18: substrate 2 further comprises feed point P connected to 13B and 13B is electrically connected to electrode 14B and electrode 14B is connected to the end point of conductor pattern 12, see col. 9, line 41-45); and a matching component pad connected to the feed point to adjust impedance (Fig. 1, col. 10, line 39-42: capacitor section 6 is capable of matching an input impedance of the antenna device 1 to the impedance at the feed point).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the feed point and the matching component as taught in Bungo to the antenna device as taught in Sonoda for the purpose of matching the impedance for the circuit in order to be able to reducing power loss in transmit and receive radiating signals (Bungo, col. 10, line 29-44).

Citation of Pertinent Art
Kato et al, WO2013168558A – Helical antenna having matching circuit and the bottom surface attached to the third substrate
Yuki et al, JP2001177327A – Helical antenna operates in two frequency bands
Aoyama et al, US Pub. No. 20070236394A1 – Chip-type helical antenna with feed point, ground plane, matching circuit and having the bottom surface attached to the third substrate

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANH N HO/Examiner, Art Unit 2845